Case 2:20-cv-00078-JRG Document 71-20 Filed 12/04/20 Page 1 of 2 PageID #: 1994




                        Exhibit R
Case 2:20-cv-00078-JRG Document 71-20 Filed 12/04/20 Page 2 of 2 PageID #: 1995




 November 24, 2020

 By Electronic Mail

 Jeffrey R. Bragalone
 Bragalone Conroy PC
 2200 Ross Avenue
 Suite 4500W
 Dallas, Texas, 75201
 jbragalone@bcpc-law.com

 Re:     HMD Global Oy v. Acacia Research Corporation, No. 20-mc-___ (C.D. California)
         Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas)

 Dear Mr. Bragalone:

 I write in response to your letter of yesterday. Most of it requires no reply, but I will address your
 suggestion that HMD Global and ARC “stipulate that the place of compliance for the subpoena be at
 CCE’s Frisco offices, whereby HMD could move in the Eastern District of Texas Court to enforce the
 ARC subpoena.” Unfortunately, this proposal cannot survive the basic rule that “parties cannot stipulate
 or consent to a federal court’s subject matter jurisdiction.” ​PerDiem Co, LLC v. IndusTrack LLC​, Case
 No. 15-726, 2016 WL 653424, at *2 (E.D. Tex. Oct. 18, 2016); ​see also, e.g.​, ​Ins. Corp. of Ireland v.
 Compagnie des Bauxites de Guinee​, 456 U.S. 694, 702 (1982) (because “no action of the parties can
 confer subject-matter jurisdiction upon a federal court,” the “consent of the parties is irrelevant”). We
 must move in “the court for the district where compliance is required,” Fed. R. Civ. P. 45(d)(1)(B)(i),
 which you agree is the Central District of California. Were we to stipulate otherwise, we would be asking
 the Eastern District of Texas to act ​ultra vires​, which I am confident you agree it would not appreciate.

 Finally, you have requested to meet and confer on Wednesday regarding your motion for filing later that
 day. We are available from 10:00 a.m. to noon CST. Please pick a time during that window and send us
 dial-in information. Thank you for your continued time and courtesy in this matter.

 Very Truly Yours,


 Matthew S. Warren
